Title: Enclosure, 9 February 1790
From: Washington, George
To: United States Senate



[9 February 1790]

A List of the papers deliver’d to the Senate with the foregoing Message
In the Bundle marked A.

No. 1. Resolve of the Legislature of Massachusetts dated June 6th & 7th 1784.
2. Report of Generals Lincoln and Knox to the Governor of Massachusetts dated October 15th 1786.
3. Deposition of John Mitchell dated October 9th 1784.
4. Extract of a letter from the honorable John Adams to Lieut. Governor Cushing dated October 25th 1784.
5. Letter from Governor Hancock to Governor Parr of Nova-Scotia—dated November 12th 1784.
No. 6. Letter from Governor Parr to Governor Hancock dated December 7th 1784.
7. Letter from Rufus Putnam to the Committee of Massachusetts dated December 27th 1784.
8. Report of the Secretary for foreign Affairs respecting Eastern Boundary.
9. Deposition of Nathan Jones dated March 17th 1785.
10. Copy of a Letter from Governor Carlton to Governor Hancock dated June 21th 1785.
11. Letter from James Avery to Governor Bowdoin dated August 23d 1785.
12. Advice of the Council of the Commonwealth of Massachusetts to the Governor dated Septr 9th 1785.

13. Letter from Governor Bowdoin to Governor Carlton dated September 9th 1785.
14. Report of the Secretary of foreign affairs dated September 22d 1785.
15. Resolution of Congress dated October 13th 1785.
16. Copy of a Letter from the honorable John Jay to the honorable John Adams dated 1st November 1785.

Papers in the bundle marked B.

No. 1. The Petition of James Boyd to the President, the Senate and House of Representatives of the United States of America.
No. 2. Copy of the proceedings of the Legislature of the Commonwealth of Massachusetts on the petition of James Boyd, and a letter of instruction to the Delegates of that Commonwealth in Congress dated Novr 10th 1786.
3. Copy of a Declaration of John Mitchell relative to a Survey made by him in the year 1764 to ascertain the River, known by the name of St Cro[i]x.
4. Copy of a Declaration of Nathan Jones to the same effect as the preceding.
5. Copy of a plan delivered to Captn John Mitchell Surveyor, by his Excellency Francis Barnard Esqr. then Governor of the Province of the Massachusetts Bay, for the direction of the said Surveyor.
6. Copy of remarks drawn up by C. Morris S. General respecting the western limits of New-Brunswick, and the property of the Islands in the Bay of Passamaquody.
7. Extract of a Letter from his Excellency John Adams Esquire, to his Honor Lieutenant Governor Cushing—Dated Antewell near Paris October 25th 1784.
8. Extract from the Journals of Congress May 20th 1785.
9. Extracts from sundry publications respecting the boundaries of Nova Scotia.

